Citation Nr: 1522240	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond May 13, 2013. 

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1970 to January 1972, including service in Vietnam.  The appellant is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma that held that the appellant was entitled to Dependents' Educational Assistance (DEA) benefits under Chapter 35 from May 13, 2005 to May 13, 2013.  The Waco, Texas RO otherwise has jurisdiction of the claims file.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The Veteran was granted a permanent and total disability rating effective March 23, 2005; the Veteran was notified of this determination on May 13, 2005.

2.  The appellant's application for Dependents' Educational Assistance (DEA) benefits was received on January 30, 2012.

3.  In March 2012, the appellant elected May 13, 2005, as the beginning date of her period of eligibility for an award of educational assistance under Dependents' Educational Assistance (DEA).

4.  The appellant's period of eligibility for an award of educational assistance under Dependents' Educational Assistance (DEA) ended May 13, 2013.  

5.  The appellant's claim that circumstances beyond her control prevented her from beginning a pursuit of education cannot, as a matter of law, result in an extension of her delimiting date. 

6.  Once the appellant began to pursue an education in 2012, there were no circumstances beyond her control which required her to suspend pursuit of her education. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code, beyond May 13, 2013, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  However, in this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  The Merits of the Claim

The appellant asserts that she should be granted an extension of the delimiting date for DEA benefits beyond May 13, 2013.  She notes that both she and her father were unaware of the benefits until shortly before she applied for them.  Thus, she was unable to use them before 2012.

DEA under 38 U.S.C Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either her 18th birthday or the date of her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040.  In circumstances where a veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to her reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2). 

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

In this case, VA determined that the Veteran was permanently and totally disabled for VA purposes effective in March 2005.  The Veteran was informed in writing of the decision in May 2005. 

The appellant is the Veteran's daughter.  She was born in 1984.  She submitted a claim for DEA benefits in January 2012.  VA granted her eligibility for DEA benefits in February 2012.  VA informed her that she had 45 months of full-time educational benefits to use and that her delimiting date was May 13, 2013 (eight years after the notice to the Veteran of his permanent and total disability status).  The record does not show, and indeed the appellant does not contend, that she suspended her program of education due to conditions beyond her control.  Thus, an extension under 38 C.F.R. § 21.3041(g) and 38 C.F.R. § 21.3043 is not warranted. 

The appellant's argument for the extension is essentially equitable in nature, i.e., that she did not know of her entitlement to Chapter 35 benefits soon enough to take full advantage of them.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Moreover, the Board notes that courts have held that such contentions as the appellant's regarding her lack of knowledge of her Chapter 35 eligibility are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  As noted by the Court, the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.

Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond May 13, 2013.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

Although the Board empathizes with the appellant and is sympathetic to her situation, there simply is no legal basis to find her eligible for DEA benefits after May 13, 2013.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond May 13, 2013, for the appellant's DEA benefits under the provisions of 38 U.S.C. Chapter 35 is denied. 


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


